Case 2:19-cv-02537-JMA-AKT Document 7 Filed 06/02/20 Page 1 of 5 PageID #: 18


                                                                                                  FILED
UNITED STATES DISTRICT COURT                                                                      CLERK
EASTERN DISTRICT OF NEW YORK                                                         6/2/2020 2:30 pm
------------------------------------------------------------------X                 For Online Publication Only
JAMES TOMASSI,                                                                         U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF NEW YORK
                                    Plaintiff,                                         LONG ISLAND OFFICE
                                                                                     ORDER
                  -against-                                                          19-CV-2537 (JMA)(AKT)

SUFFOLK1 COUNTY, SUFFOLK COUNTY
POLICE,

                                    Defendants.
------------------------------------------------------------------X
AZRACK, United States District Judge:

          On April 30, 2019, pro se plaintiff James Tomassi (“Plaintiff”) filed a complaint in this

Court against Suffolk County and the Suffolk County Police Department (“SCPD” and together,

“Defendants”) along with an application to proceed -in -
                                                       forma   pauperis. (See ECF Nos. 1-2.) Upon
                                                         - - - ------

review of the application to proceed -in ----
                                         forma ------
                                               pauperis, the Court finds that Plaintiff is qualified

by his financial status to commence this action without prepayment of the filing fee, and therefore

the Court grants Plaintiff’s request to proceed -in -
                                                    forma pauperis.
                                                      --- - - - - - - However, the Court sua sponte

dismisses the complaint, in part, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons that

follow.

                                              I. BACKGROUND2

          Plaintiff’s brief complaint invokes this Court’s federal question subject matter jurisdiction.

Plaintiff alleges:

          In this case, the Constitution has been violated by ignorningthe Eighth Amendment
          which states that no excessive fees or fines shall issue. Also, the County police

1
 Although the caption of the complaint names “Suddolk County” as a defendant, the Court understands that Plaintiff
seeks relief against Suffolk County.
2
  All material allegations in the complaint are assumed to be true for the purpose of this Order. See Rogers v. City of
Troy, 148 F.3d 52, 58 (2d Cir. 1998) (finding that when reviewing a pro se complaint for sua sponte dismissal, a court
is required to accept all material allegations as true). Excerpts from the complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and grammar have not been corrected or noted.

                                                           1
Case 2:19-cv-02537-JMA-AKT Document 7 Filed 06/02/20 Page 2 of 5 PageID #: 19



       have misused their authority by not informing me that my car was available to be
       released on May 30 of last year. Presently the cost to retrieve it is many thousands
       of dollars, which obviously is impossible. Also, this car should never have been
       impounded because it was totally legal. This is a travesty of justice and a violation
       of my civil rights. It is a pathetic state of affairs that the County does not take their
       responsibility seriously to protect the rights of we the people.

See Compl. ¶ II.A. In its entirety, Plaintiff’s Statement of Claim alleges that on May 23, 2018 on

Sunrise Highway in Suffolk County:

       I was pulled over in a traffic stop. The Police Officer said that he was pulling me
       over because my registration was suspended. This statement is not true because all
       fees to register the car were paid and as a matter of fact, I received the verification
       of payment from the insurance company a short time later. The officer was
       misinformed at the getgo. The car was impounded, and I was told that it would be
       released when the case was over. That was in January. The District Attorney has
       continually refused to give me the release so that I could pick the car up until
       yesterday, when I was told that there were no holds on the car because the case was
       over. I tried to make arrangements to retrieve the car, and was told it would cost
       over $7,000 to reclaim it. The District Attorney has been dragging this case out for
       months, and now Demands “excessive fees” I was told by the impound unit that
       the car had been available since May 30, 2018. I never heard anything about it until
       today.

Id. ¶¶ IV. A-C. For relief, Plaintiff is “requesting of the Court only that my property be returned

to me as was agreed in Court.” Id. ¶ V.

                                        II. DISCUSSION

A.     In Forma Pauperis Application

       Upon review of Plaintiff’s declaration in support of the application to proceed in forma

pauperis, the Court finds that Plaintiff is qualified to commence this action without prepayment of

the filing fee. 28 U.S.C. § 1915(a)(1). Therefore, Plaintiff’s application to proceed in forma

pauperis is granted.

B.     Standard for Dismissal

       Pursuant to the -in ----
                           forma ------
                                 pauperis statute, a court must dismiss an action if it determines

that it “(i) is frivolous or malicious, (ii) fails to state a claim on which relief may be granted, or


                                                  2
Case 2:19-cv-02537-JMA-AKT Document 7 Filed 06/02/20 Page 3 of 5 PageID #: 20



(iii) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B). Pro se submissions are afforded wide interpretational latitude and should be held

“to less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S.

519, 520 (1972) (per curiam); -
                              see also -
                                - ---  Boddie
                                         - - - - v.
                                                 - -Schnieder,
                                                     - - - - - - 105 F.3d 857, 860 (2d Cir. 1997). In

addition, the Court is required to read Plaintiff’s pro se complaint liberally and interpret it as raising

the strongest arguments it suggests. United States v. Akinrosotu, 637 F.3d 165, 167 (2d Cir. 2011)

(per curiam) (citation omitted).

        The Supreme Court has held that pro se complaints need not plead specific facts; rather the

complainant “need only give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation marks and

citations omitted); cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”).

However, a pro se plaintiff must still plead “enough facts to state a claim to relief that is plausible

on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citations omitted). The plausibility standard requires “more than a sheer possibility

that a defendant has acted unlawfully.” Id. While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

C.      Section 1983

        Section 1983 provides:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State . . . subjects, or causes to be subjected, any citizen of the United
        States . . . to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured . . . .

42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive rights, but a method for

                                                    3
Case 2:19-cv-02537-JMA-AKT Document 7 Filed 06/02/20 Page 4 of 5 PageID #: 21



vindicating federal rights elsewhere conferred by those parts of the United States Constitution and

federal statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); Thomas v.

Roach, 165 F.3d 137, 142 (2d Cir. 1999). In order to state a Section 1983 claim, a plaintiff must

allege two essential elements. First, the conduct challenged “must have been committed by a

person acting under color of state law.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting

Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)). Second, the conduct complained of “must

have deprived a person of rights, privileges, or immunities secured by the Constitution or laws of

the United States.” --
                    Id.; ---
                         see ---
                             also ----------
                                  Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

        1.      Section 1983 Claims Against the SCPD

        Plaintiff names the SCPD as a defendant. However, the SCPD is not a suable entity

because it is merely an administrative arm of the County of Suffolk, which is already a defendant

in this case. See Carthew v. Cnty. of Suffolk, 709 F. Supp. 2d 188, 195 (E.D.N.Y. 2010) (“It is

well settled that an entity such as the Suffolk County Police Department is an ‘administrative arm’

of the same municipal entity as Suffolk County and thus lacks the capacity to be sued.”); see also

Schiff v. Suffolk Cnty. Police Dept., 12-CV-1410, 2015 WL 1774704, at *5-6 (E.D.N.Y. Apr. 20,

2015) (“[A]dministrative arms of a municipality cannot be properly sued under § 1983, as the

municipality itself is the only proper defendant.”). Therefore, Plaintiff’s Section 1983 claims

against the SCPD are implausible as a matter of law and are thus dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim for relief.

        2.      Section 1983 Claims Against Suffolk County

        Though thin, the Court declines to sua sponte dismiss Plaintiff’s Section 1983 claims

against Suffolk County at this early stage in the proceeding. Accordingly, the Court directs the

Clerk of the Court to issue a summons to Suffolk County and to forward the summons, together

with a copy of the complaint and this order, to the United States Marshal Service (“USMS”) for


                                                    4
Case 2:19-cv-02537-JMA-AKT Document 7 Filed 06/02/20 Page 5 of 5 PageID #: 22



service upon Suffolk County forthwith.3

                                            III.   CONCLUSION

        For the forgoing reasons, Plaintiff’s application to proceed -in ----
                                                                         forma ------
                                                                               pauperis is granted.

However, Plaintiff’s claims against the SCPD are dismissed with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim. Plaintiff’s claims against Suffolk County shall

proceed, and the Court respectfully directs the Clerk of the Court to issue a summons to Suffolk

County and to forward the summons, together with a copy of the complaint and this order, to the

USMS for service on Suffolk County forthwith.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore -in -
                                                   forma   pauperis status is denied for the purpose
                                                     - - - ------

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).



SO ORDERED.

Dated: June 2, 2020
       Central Islip, New York

                                                                /s/ (JMA)
                                                              JOAN M. AZRACK
                                                              UNITED STATES DISTRICT JUDGE




3
 Administrative Order No. 2020-19 suspends service of process by the United States Marshals Service during the
current national coronavirus emergency. Once service of process is reinstated, the summons, complaint, and this order
shall be served

                                                         5
